Citation Nr: 0305505	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 RO decision that denied service 
connection for cervical spine, right shoulder, a low back 
disabilities.  In May 2001, the Board remanded these issues 
for further development.  (In May 2001, the Board also denied 
service connection for claimed residuals of frostbite, and 
such issue is no longer before the Board.)


FINDINGS OF FACT

Any service injury to the cervical spine, right shoulder, and 
low back was acute and transitory and resulted in no 
residuals.  Arthritis and other current disorders of the 
cervical spine, right shoulder, and low back began many years 
after service and were not caused by any incident of service.


CONCLUSION OF LAW

Cervical spine, right shoulder, and low back disabilities 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from February 
1944 to April 1946, and his occupational specialty was 
vehicle mechanic.  Most of his service medical records are 
unavailable and reportedly were destroyed in the 1973 fire at 
the National Personnel Records Center.  The only available 
service medical record is the veteran's April 1946 separation 
examination, and this indicates there were no musculoskeletal 
defects, and there was no history of prior injury or disease.  

The veteran was hospitalized at a VA facility in February 
1955 for low back symptoms which he said started 2 weeks 
earlier.  He gave a history of a first episode of back 
trouble in 1946, which had been accompanied by very high 
fever and for which no diagnosis was given, and he reported 
recurrent low back pain thereafter.  He said he had been 
diagnosed with encephalitis in 1951.  The final diagnosis 
from the February 1955 hospitalization was chronic 
lumbosacral strain.

According to a May 1998 letter from Dr. Vance G. Moore, in 
1985 he treated the veteran for acute bursitis of the right 
shoulder.  He saw the veteran in October 1991 for right 
shoulder and neck symptoms, and administered an injection to 
the right shoulder bursa.  He saw the veteran in September 
1993 for degenerative arthritis and bursitis of the right 
shoulder.  He again treated the right shoulder in November 
1993.  December 1993 X-rays showed some spurring of the right 
shoulder acromioclavicular joint, and the doctor also felt 
there was a rotator cuff injury.  Severe degenerative 
arthritis and disc disease of the cervical spine was noted in 
September 1995.  He treated right shoulder and right knee 
symptoms in April 1996.  He treated right shoulder symptoms 
in September 1996, and referred the veteran to Dr. Michael 
Klassen for a rotator cuff evaluation.  

Treatment records from Dr. Klassen note that when the veteran 
was seen in October 1996, a right rotator cuff tendon tear 
was noted, and the veteran gave a history that his right 
shoulder was injured when he recently fell at a hardware 
store while trying to roll a buggy full of concrete down a 
small incline ramp.  The veteran also gave a history that he 
had right shoulder pain in service that resolved after 
several months without recurrence, with no right shoulder 
problems until recently.  An October 1996 MRI of the right 
shoulder revealed a hooked acromion and complete tear of the 
supraspinatous tendon.  The veteran declined surgery for the 
right shoulder problem, and he was treated conservatively.  

Medical records from Dr. Moore, from 1997 and 1998, describe 
the right shoulder rotator cuff tear.  Various other 
ailments, such as heart and gastrointestinal problems, were 
also noted.

VA medical records from 1997 and 1998 note a variety of 
ailments, such as low back, heart, and gastrointestinal 
disorders.  According to a February 1998 outpatient record, 
the veteran said he was trying to get all his ailments 
service-connected, he said he had arthritis all over, and he 
said he had been frozen from the waist down during service.

Later in February 1998, the veteran filed claims for service 
connection for multiple conditions including cervical spine, 
right shoulder, and low back disabilities.  He related that 
when he was in England in December 1944, he was in a convoy 
in which there was a multiple truck wreck including the truck 
in which he was a passenger; he said he was tossed about, 
injuring his cervical spine, right shoulder, and low back.  
He indicated he received no immediate treatment, and he was 
subsequently sent to France and Belgium.  He said problems 
from the injury continued thereafter.  He said he now had 
arthritis of the neck, shoulder, and back, which was 
diagnosed in 1979, and he felt such was due to the service 
injury.

Ongoing VA medical records from 1998 and later note various 
ailments, including arthritis of the cervical spine, right 
shoulder, and low back.

In a July 1999 letter, the veteran reiterated the account of 
the service truck accident in England in December 1944.  He 
recalled that some trucks were badly damaged; on the night of 
the accident he and some comrades had to repair them; and he 
recalled that it was so cold at the time that they could not 
feel their injuries.  He indicated that no immediate medical 
treatment was provided, and thereafter they were sent to 
France.  With this letter, the veteran submitted some 
additional evidence, noted below.

In a July 1999 statement, provided at the veteran's request, 
Dr. Moore noted he had treated the veteran since 1982, that 
several times since then the veteran had problems with pain 
in his back and spine, and he had been treated for arthritis 
and degenerative changes.  The doctor noted the veteran 
related a history of having been injured in a wreck during 
World War II.  The doctor said that while he obviously cannot 
definitively say that the wreck caused his problems the past 
several years, the problems he was experiencing could have 
come from an injury to his spine.  

A statement from a fellow serviceman, received in July 1999, 
related that he and the veteran had been involved in a truck 
accident in England in December 1944.  This person described 
how the accident involved multiple trucks, and the damage was 
such that they had to replace some truck parts.

In a September 1999 letter, a former employer wrote that the 
veteran had started working at her automobile repair shop a 
couple of  weeks after service.  She stated that the veteran 
had told her of back and shoulder problems, and she noted 
that the veteran had lost time from work shortly after 
starting.   

In a February 2000 letter, the veteran's sister stated that 
she had learned of her brother's back, shoulder, and arm 
injuries in service by reading letters from him.  She stated 
that the veteran had frequent back pain in the year after 
service.

In a recently written letter submitted in February 2000, a 
fellow serviceman said he and the veteran were in a service 
truck accident.  He noted they were in the back of a truck 
which was carrying tools and equipment, and in the accident 
they were tossed about.  He said the veteran struck his right 
shoulder and back in the incident, and could not raise his 
arm for a long time.  He related that at a later date, when 
they were allowed to go on sick call, a lot of them had to 
have medical attention including aspirin.  He said the 
veteran had his right arm taped to the side of his body.  He 
said that the veteran went on sick call many times thereafter 
during service.  

In additional written statements, and in testimony at a July 
2000 RO hearing, the veteran reiterated that he was involved 
in a truck accident in service and that he had been unable to 
receive medical attention for back, neck, and right shoulder 
injuries until 12 to 15 days later.  He said that when he 
eventually was treated, such included getting his right arm 
strapped to his body for a period of time.  He stated that 
his service separation physical examination had not been 
full.  He also said that doctors who had treated him soon 
after service were deceased and that their medical records 
were not available.  

On VA examinations in August 2000, the veteran reported that 
he had neck, back, and shoulder trouble as a result of a 
service truck convoy accident in England, and he said he 
received no treatment for 11 days after that incident.  The 
current diagnoses included degenerative joint disease of the 
right shoulder, right hip, and cervical and lumbar spines.  

VA and private medical records from 2000 to 2002 note 
numerous ailments, including cervical spine, right shoulder, 
and low back disorders.

The veteran underwent a VA examination in July 2001.  He 
reported that he had been injured in a truck convoy accident 
in England during service; he got no treatment until 9 days 
later; and treatment in service included getting his arm 
strapped to his body and having his neck and low back 
massaged.  Following current VA clinical examination and X-
rays, the diagnoses included degenerative joint disease of 
the cervical spine, right shoulder, and lumbar spine.  The 
examining VA doctor opined that it was "as likely as not 
that the truck accident in World War II is responsible for 
his disability in the shoulder, neck, and back."  In a March 
2002 addendum, the examiner noted such opinion was based on 
the patient's history and on physical examination.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, the supplemental 
statements of the case, and the Board remand, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claims for service connection for cervical 
spine, right shoulder, and low back disabilities.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been obtained 
to the extent possible.  In this regard, it is noted that 
most of the veteran's service medical records were destroyed 
in a fire years ago, and he relates that records of early 
post-service treatment are no longer available as the doctors 
are deceased.  VA examinations have been provided.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his current cervical spine, right 
shoulder, and low back disabilities are due to injury in a 
truck accident in England in 1944, during his World War II 
service.  

As noted, most of the veteran's service medical records from 
his 1944-1946 active duty are unavailable.  The 1946 service 
separation examination is available; this shows no 
musculoskeletal defects, and it notes no history of pertinent 
injury or disease.  The first post-service medical record of 
a cervical spine disorder is from the 1990s, and records 
since then show degenerative arthritis and disc disease of 
the cervical spine.  The first post-service medical evidence 
of a right shoulder problem concerns treated for bursitis in 
1985; later medical records since the 1990s refer to  a 
rotator cuff tear (following a reported recent fall and 
injury in a store) and degenerative arthritis of the right 
shoulder.  The first post-service medical evidence of a low 
back condition is from 1955, at which time the veteran was 
treated for lumbosacral strain (he also gave a history of 
some recurrent back pain since a 1946 episode in which he had 
a fever); later medical records since the 1990s note 
degenerative arthritis of the lumbosacral spine.  In short, 
all claimed conditions are first medically documented many 
years after service.

In recent lay statements by the veteran and others, it has 
been asserted that the cervical spine, right shoulder, and 
low back were injured in the service truck accident.  Even 
assuming that such accident and injury occurred, the facts 
and circumstances indicate such injury was acute and 
transitory and resolved without residuals.  By the veteran's 
own account of the accident, no major trauma is described, no 
immediate treatment was required, and he and his comrades 
continued with their duties.  The 1946 separation examination 
shows a normal musculoskeletal system, with no history of 
pertinent injury, and this is persuasive evidence that any 
injury in the truck accident fully healed without residuals.  
There is a gap of many years after service, with no 
documented medical record of any disability, and this further 
tends to indicate that any injury in service had long ago 
fully resolved without residuals.  The veteran's problems now 
include degenerative arthritis, not just of the cervical 
spine, right shoulder, and low back, but also of other areas 
of the body as well.  Such generalized degenerative arthritis 
is commonly associated with the aging process.  

The veteran has submitted recent written statements by 
himself and friends, in which they recall the service injury 
and symptoms in the years thereafter.  The Board finds that 
the probative value of such general recollections of long-ago 
events is outweighed by the other facts and circumstances, 
described above.  Moreover, as laymen, the veteran and his 
friends do not have competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The 2001 VA examiner said it was "as likely as not" that 
the truck accident in service is responsible for the 
veteran's disability of the neck, right shoulder, and back.  
This opinion is extremely equivocal and does not account for 
the normal service separation examination, the many years 
after service without medical documentation of problems, and 
post-service trauma as to some of the conditions.  A similar 
statement by a private doctor in 1999 is also highly 
equivocal and prefaced by a warning as to its uncertainty.  
The 2001 VA examiner acknowledged in a 2002 addendum that the 
opinion was based in part on history from the veteran.  
However, the history now recited by the veteran is not fully 
compatible with historical medical records, and thus the 
medical opinion has little probative value.  See Reonal v. 
Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Godfrey v. Brown, 8 Vet.App. 113 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current cervical spine, right shoulder, and low 
back conditions began many years after service, and they were 
not caused by any incident of service.  The conditions were 
not incurred in or aggravated by service.   As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a low back disability is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

